MEMORANDUM OF DECISION.
Calvin Francis appeals the judgment of the Superior Court (Penobscot County; Silsby, J.) entered on his conditional plea of guilty to the charge of operating under the influence. 29 M.R.S.A. § 1312 (1978 & Pamph. 1988). We find no merit in Francis’ contention that the District Court (Bangor; Kravchuk, J.) erred in denying his motion to suppress the results of a blood alcohol test. On the evidence before it, the District Court committed no clear error in its factfinding that the officer requiring the blood test had probable cause to believe Francis had been operating under the influence. See State v. Baker, 502 A.2d 489, 491 (Me.1985).
The entry is:
JUDGMENT AFFIRMED.
All concurring.